OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:June 30, 2014 Date of reporting period: September 30, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) COMMON STOCKS - 98.2% Shares Value Consumer Discretionary - 18.2% Auto Components - 2.2% Cooper Tire & Rubber Co. $ TRW Automotive Holdings Corp. (a) Diversified Consumer Services - 1.9% DeVry, Inc. Grand Canyon Education, Inc. (a) Hillenbrand, Inc. Outerwall, Inc. (a) Hotels, Restaurants & Leisure - 4.5% Cheesecake Factory, Inc. (The) Jack in the Box, Inc. (a) Panera Bread Co. - Class A (a) Leisure Equipment & Products - 1.2% Mattel, Inc. Media - 4.2% Comcast Corp. - Special Class A DISH Network Corp. - Class A Gannett Co., Inc. Regal Entertainment Group - Class A Scripps Networks Interactive, Inc. - Class A Valassis Communications, Inc. Multiline Retail - 1.2% Target Corp. Specialty Retail - 1.9% GameStop Corp. - Class A Murphy USA, Inc. (a) OfficeMax, Inc. Urban Outfitters, Inc. (a) Textiles, Apparel & Luxury Goods - 1.1% Deckers Outdoor Corp. (a) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 98.2% (continued) Shares Value Consumer Staples - 15.3% Beverages - 2.1% Coca-Cola Co. (The) $ PepsiCo, Inc. Food & Staples Retailing - 4.0% Kroger Co. (The) Safeway, Inc. Sysco Corp. Walgreen Co. Food Products - 4.4% Archer-Daniels-Midland Co. Campbell Soup Co. General Mills, Inc. Kellogg Co. Household Products - 4.8% Clorox Co. (The) Colgate-Palmolive Co. Energizer Holdings, Inc. Procter & Gamble Co. (The) Energy - 6.6% Energy Equipment & Services - 2.2% Halliburton Co. Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels - 4.4% CVR Energy, Inc. Exxon Mobil Corp. HollyFrontier Corp. Murphy Oil Corp. Valero Energy Corp. Financials - 8.1% Capital Markets - 0.9% Bank of New York Mellon Corp. (The) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 98.2% (continued) Shares Value Financials - 8.1%(continued) Consumer Finance - 0.9% World Acceptance Corp. (a) $ Diversified Financial Services - 1.0% Moody's Corp. Insurance - 5.3% Aflac, Inc. Assurant, Inc. Progressive Corp. (The) Protective Life Corp. Unum Group Health Care - 21.0% Biotechnology - 6.1% Amgen, Inc. Biogen Idec, Inc. (a) Gilead Sciences, Inc. (a) PDL BioPharma, Inc. United Therapeutics Corp. (a) Health Care Equipment & Supplies - 5.2% Baxter International, Inc. Becton, Dickinson and Co. Cyberonics, Inc. (a) Medtronic, Inc. ResMed, Inc. Varian Medical Systems, Inc. (a) Zimmer Holdings, Inc. Health Care Providers & Services - 3.5% Aetna, Inc. Community Health Systems, Inc. Health Management Associates, Inc. - Class A (a) Patterson Cos., Inc. WellPoint, Inc. Life Sciences Tools & Services - 1.6% Agilent Technologies, Inc. Harvard Bioscience, Inc. (a) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 98.2% (continued) Shares Value Health Care - 21.0%(continued) Life Sciences Tools & Services - 1.6% (continued) Waters Corp. (a) $ Pharmaceuticals - 4.6% AbbVie, Inc. AstraZeneca plc - ADR Johnson & Johnson Medicines Co. (The) (a) Mylan, Inc. (a) Novartis AG - ADR Questcor Pharmaceuticals, Inc. Industrials - 7.7% Air Freight & Logistics - 0.7% FedEx Corp. Airlines - 1.6% Copa Holdings S.A. - Class A Southwest Airlines Co. US Airways Group, Inc. (a) Commercial Services & Supplies - 1.6% Cintas Corp. United Stationers, Inc. Electrical Equipment - 1.3% Generac Holdings, Inc. Industrial Conglomerates - 1.0% 3M Co. Machinery - 0.5% Illinois Tool Works, Inc. Professional Services - 1.0% Robert Half International, Inc. Verisk Analytics, Inc. - Class A (a) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 98.2% (continued) Shares Value Information Technology - 20.9% Communications Equipment - 1.9% Cisco Systems, Inc. $ Harris Corp. Computers & Peripherals - 1.8% Synaptics, Inc. (a) Western Digital Corp. Electronic Equipment, Instruments & Components - 2.4% Amphenol Corp. - Class A FLIR Systems, Inc. Sanmina Corporation (a) Internet Software & Services - 3.3% Akamai Technologies, Inc. (a) j2 Global, Inc. ValueClick, Inc. (a) VistaPrint N.V. (a) IT Services - 1.6% Amdocs Ltd. DST Systems, Inc. Office Electronics - 0.2% Zebra Technologies Corp. - Class A (a) Semiconductors & Semiconductor Equipment - 4.8% Analog Devices, Inc. Applied Materials, Inc. First Solar, Inc. (a) Microchip Technology, Inc. SunPower Corp. (a) Teradyne, Inc. (a) Veeco Instruments, Inc. (a) Software - 4.9% Adobe Systems, Inc. (a) Microsoft Corp. Open Text Corp. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 98.2% (continued) Shares Value Information Technology - 20.9%(continued) Software - 4.9% (continued) Symantec Corp. $ Materials - 0.4% Chemicals - 0.4% Celanese Corp. - Series A NewMarket Corp. Total Common Stocks(Cost$1,482,674,515) $ CALL OPTION CONTRACTS - 0.2% Contracts Value S&P 500 Index Option,10/19/2013 at $1,730(Cost $6,163,356) $ PUT OPTION CONTRACTS - 0.8% Contracts Value Nasdaq 100 Index Option, 12/21/2013at$1,800 $ Russell 2000 Index Option, 12/21/2013at$620 S&P 500 Index Option, 10/19/2013at$1,670 Total Put Option Contracts (Cost $16,294,024) $ Total Investments at Value - 99.2% (Cost $1,505,131,895) $ HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS - 40.5% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds(Cost$712,360,847) $ Total Investments and Money Market Funds at Value - 139.7% (Cost $2,217,492,742) $ Written Call Option Contracts -(40.0%) ) Other Assets in Excess of Liabilities-0.3% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of September 30, 2013. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS September 30, 2013 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received Nasdaq 100 Index Option, 12/21/2013 at $1,800 $ $ Russell 2000 Index Option, 12/21/2013 at $620 S&P 500 Index Option, 10/19/2013 at $1,000 Total Written Call Option Contracts $ $ See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) COMMON STOCKS - 4.7% Shares Value Energy - 0.0% (a) Oil, Gas & Consumable Fuels - 0.0% (a) NuStar Energy L.P. $ ONEOK Partners L.P. Williams Partners L.P. Materials - 2.2% Metals & Mining - 2.2% Agnico-Eagle Mines Ltd. AngloGold Ashanti Ltd. - ADR Barrick Gold Corp. Compañía de Minas Buenaventura S.A. - ADR Gold Fields Ltd. - ADR Goldcorp, Inc. Harmony Gold Mining Co. Ltd. - ADR Newmont Mining Corp. Randgold Resources Ltd. - ADR Sibanye Gold Ltd. - ADR (b) Stillwater Mining Co. (b) Utilities - 2.5% Electric Utilities - 1.9% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. UNS Energy Corp. Multi-Utilities - 0.6% Ameren Corp. Dominion Resources, Inc. DTE Energy Co. PG&E Corp. Public Service Enterprise Group, Inc. HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 4.7% (continued) Shares Value Utilities - 2.5%(continued) Multi-Utilities - 0.6% (continued) SCANA Corp. $ TECO Energy, Inc. Total Common Stocks(Cost$45,360,972) $ U.S. TREASURY OBLIGATIONS-79.3% Par Value Value U.S. Treasury Bonds - 4.6% 2.875%, due 05/15/2043 $ $ U.S. Treasury Inflation-Protected Notes - 4.8% 2.00%, due 07/15/2014 2.50%, due 01/15/2029 U.S. Treasury Notes - 69.9% 3.00%, due 08/31/2016 1.75%, due 05/15/2022 1.625%, due 11/15/2022 1.75%, due 05/15/2023 2.50%, due 08/15/2023 Total U.S. Treasury Obligations(Cost$749,017,180) $ EXCHANGE-TRADED FUNDS - 1.1% Shares Value iShares Gold Trust (b) $ SPDR DB International Government Inflation-Protected Bond ETF SPDR Gold Trust (b) Total Exchange-Traded Funds(Cost$8,568,418) $ Total Investments at Value - 85.1% (Cost $802,946,570) $ HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS - 10.8% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (c) $ First American Treasury Obligations Fund - Class Y, 0.00% (c) Total Money Market Funds(Cost$100,299,739) $ Total Investments and Money Market Funds at Value - 95.9% (Cost $903,246,309) $ Other Assets in Excess of Liabilities-4.1% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) Non-income producing security. (c) The rate shown is the 7-day effective yield as of September 30, 2013. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) COMMON STOCKS - 65.1% Shares Value Australia - 2.0% Cochlear Ltd. (a) $ Seven West Media Ltd. (a) Sonic Healthcare Ltd. (a) Austria - 0.8% OMV AG (a) Belgium - 0.7% Colruyt S.A. (a) Canada - 4.2% Gildan Activewear, Inc. Shaw Communications, Inc. - Class B Transcontinental, Inc. - Class A WestJet Airlines Ltd. China - 2.2% Mindray Medical International Ltd. - ADR NetEase.com, Inc. - ADR WuXi PharmaTech (Cayman), Inc. - ADR (b) Finland - 1.7% Lassila & Tikanoja Oyj (b) Tieto Oyj (a) France - 7.6% Alten (a) bioMérieux Casino Guichard-Perrachon S.A. (a) Danone S.A. (a) Infotel S.A. Metropole Television S.A. Neopost S.A. (a) Norbert Dentressangle S.A. Sanofi - ADR Germany - 1.0% Deutsche Telekom AG (a) HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 65.1%(continued) Shares Value India - 0.7% Wipro Ltd. - ADR $ Italy - 1.4% Atlantia S.P.A. (a) Società Iniziative Autostradali e Servizi S.P.A. Japan - 13.6% ABC-MART, Inc. (a) Central Japan Railway Co. (a) KDDI Corp. (a) K's Holdings Corp. (a) Mochida Pharmaceutical Co. Ltd. (a) Nitori Holdings Co. Ltd. (a) Nomura Research Institute Ltd. (a) Ricoh Co. Ltd. (a) Shionogi & Co. Ltd. (a) SoftBank Corp. (a) Sogo Medical Co. Ltd. (a) Sugi Holdings Co. Ltd. (a) Sundrug Co. Ltd. (a) Takeda Pharmaceutical Co. Ltd. (a) Toppan Forms Co. Ltd. (a) Trend Micro, Inc. (a) Yamada Denki Co. Ltd. (a) YAOKO Co. Ltd. (a) Netherlands - 2.1% Heineken N.V. (a) Reed Elsevier N.V. - ADR Ziggo N.V. (a) New Zealand - 1.0% Telecom Corp. of New Zealand Ltd. - ADR Warehouse Group Ltd. (The) Norway - 1.1% Ekornes ASA Tomra Systems ASA HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 65.1%(continued) Shares Value Portugal - 0.6% EDP Energias de Portugal S.A. (a) $ Spain - 5.0% EDP Renovàveis S.A. (a) Enagas S.A. (a) Iberdrola S.A. (a) Indra Sistemas S.A. (a) Red Electrica Corp. S.A. (a) Sweden - 0.9% Axfood AB (a) Clas Ohlson AB - B Shares (a) Switzerland - 2.3% Lonza Group AG (a) (b) Novartis AG - ADR Taiwan - 1.0% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR United Kingdom - 15.2% Admiral Group plc (a) AstraZeneca plc - ADR British Sky Broadcasting Group plc Enterprise Inns plc (a) (b) GlaxoSmithKline plc - ADR Inmarsat plc (a) J Sainsbury plc (a) J.D. Wetherspoon plc (a) Marks & Spencer Group plc (a) National Grid plc - ADR Reckitt Benckiser Group plc - ADR Sage Group plc (The) (a) Smith & Nephew plc - ADR SSE plc (a) Tesco plc (a) William Morrison Supermarkets plc (a) HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 65.1%(continued) Shares Value United Kingdom - 15.2%(continued) WS Atkins plc (a) $ Total Common Stocks(Cost$50,098,606) $ EXCHANGE-TRADED FUNDS - 7.4% Shares Value iShares MSCI Belgium Index Fund $ iShares MSCI France Index Fund iShares MSCI Germany Index Fund iShares MSCI Netherlands Index Fund iShares MSCI Switzerland Index Fund Total Exchange-Traded Funds(Cost$6,393,785) $ PUT OPTION CONTRACTS - 0.0% (c) Contracts Value S&P 500 Index Option,12/21/2013 at $1,150(Cost $6,134) $ Total Investments at Value - 72.5% (Cost $56,498,525) $ HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS - 23.3% Shares Value Northern Institutional Treasury Portfolio, 0.01% (d) (Cost $21,133,847) $ Total Investments and Money Market Funds at Value - 95.8% (Cost $77,632,372) $ Written Call Options -(5.8%) ) Other Assets in Excess of Liabilities-10.0% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Fair value priced (Note 1).Fair valued securities totaled $37,286,742at September 30, 2013, representing 41.1%of net assets. (b) Non-income producing security. (c) Percentage rounds to less than 0.1%. (d) The rate shown is the 7-day effective yield as of September 30, 2013. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SUMMARY OF COMMON STOCKS BY SECTOR AND INDUSTRY September 30, 2013 (Unaudited) Sector Industry % of Net Assets Consumer Discretionary - 9.5% Hotels, Restaurants & Leisure 0.7% Household Durables 0.1% Media 4.6% Multiline Retail 0.4% Specialty Retail 2.6% Textiles, Apparel & Luxury Goods 1.1% Consumer Staples - 12.0% Beverages 0.9% Food & Staples Retailing 8.8% Food Products 1.1% Household Products 1.2% Energy - 0.8% Oil, Gas & Consumable Fuels 0.8% Financials - 1.1% Insurance 1.1% Health Care - 13.0% Health Care Equipment & Supplies 3.1% Health Care Providers & Services 1.1% Life Sciences Tools & Services 1.7% Pharmaceuticals 7.1% Industrials - 7.5% Air Freight & Logistics 0.5% Airlines 0.8% Commercial Services & Supplies 3.8% Professional Services 0.5% Road & Rail 0.5% Transportation Infrastructure 1.4% Information Technology - 10.9% Internet Software & Services 2.2% IT Services 3.7% Office Electronics 1.8% Semiconductors & Semiconductor Equipment 1.0% Software 2.2% Telecommunication Services - 4.2% Diversified Telecommunication Services 3.1% Wireless Telecommunication Services 1.1% HUSSMAN STRATEGIC INTERNATIONAL FUND SUMMARY OF COMMON STOCKS BY SECTOR AND INDUSTRY (continued) Sector Industry % of Net Assets Utilities - 6.1% Electric Utilities 3.6% Gas Utilities 1.1% Independent Power Producers & Energy Traders 0.7% Multi-Utilities 0.7% 65.1% See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF FUTURES CONTRACTS September 30, 2013 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) Dollar Index Future 12/16/2013 $ $ ) See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS September 30, 2013 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 12/21/2013 at $1,150 $ $ See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT September 30, 2013 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) Euro STOXX 50 Index Future 12/20/2013 $ $ ) FTSE 100 Index Future 12/20/2013 Total Futures Contracts Sold Short $ $ ) See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) COMMON STOCKS - 48.4% Shares Value Consumer Discretionary - 10.1% Hotels, Restaurants & Leisure - 2.6% Carnival Corp. $ Darden Restaurants, Inc. McDonald's Corp. Household Durables - 0.6% Garmin Ltd. Koss Corp. Internet & Catalog Retail - 0.9% Nutrisystem, Inc. PetMed Express, Inc. Leisure Equipment & Products - 0.8% Hasbro, Inc. Media - 2.7% Gannett Co., Inc. Harte-Hanks, Inc. John Wiley & Sons, Inc. - Class A Valassis Communications, Inc. Multiline Retail - 1.7% Kohl's Corp. Target Corp. Specialty Retail - 0.4% Staples, Inc. Textiles, Apparel & Luxury Goods - 0.4% Coach, Inc. Consumer Staples - 9.1% Beverages - 3.3% Coca-Cola Co. (The) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 48.4% (continued) Shares Value Consumer Staples - 9.1%(continued) Food & Staples Retailing - 3.4% Safeway, Inc. $ Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Food Products - 0.3% Campbell Soup Co. Household Products - 2.1% Clorox Co. (The) Procter & Gamble Co. (The) Energy - 4.1% Energy Equipment & Services - 0.7% Ensco plc - Class A Oil, Gas & Consumable Fuels - 3.4% BP plc - ADR Chevron Corp. Exxon Mobil Corp. HollyFrontier Corp. Occidental Petroleum Corp. Financials - 0.8% Insurance - 0.8% Aflac, Inc. Health Care - 9.1% Biotechnology - 0.7% PDL BioPharma, Inc. Health Care Equipment & Supplies - 2.8% Baxter International, Inc. Medtronic, Inc. Meridian Bioscience, Inc. Health Care Providers & Services - 0.5% National HealthCare Corp. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 48.4% (continued) Shares Value Health Care - 9.1%(continued) Health Care Technology - 0.2% Quality Systems, Inc. $ Pharmaceuticals - 4.9% AbbVie, Inc. AstraZeneca plc - ADR Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR Industrials - 0.6% Aerospace & Defense - 0.6% Raytheon Co. Information Technology - 10.5% Communications Equipment - 1.3% Cisco Systems, Inc. Comtech Telecommunications Corp. Harris Corp. Computers & Peripherals - 0.3% Diebold, Inc. IT Services - 1.9% International Business Machines Corp. ManTech International Corp. - Class A Western Union Co. (The) Office Electronics - 0.8% Canon, Inc. - ADR Semiconductors & Semiconductor Equipment - 3.1% Analog Devices, Inc. Intel Corp. KLA-Tencor Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS - 48.4% (continued) Shares Value Information Technology - 10.5% (continued) Software - 3.1% CA, Inc. $ ClickSoftware Technologies Ltd. EPIQ Systems, Inc. Microsoft Corp. Materials - 2.5% Chemicals - 2.1% BASF SE - ADR Potash Corp. of Saskatchewan, Inc. Scotts Miracle-Gro Co. (The) - Class A Metals & Mining - 0.4% Newmont Mining Corp. Utilities - 1.6% Electric Utilities - 0.6% Entergy Corp. PPL Corp. Water Utilities - 1.0% Consolidated Water Co. Ltd. Total Common Stocks(Cost$17,158,322) $ PUT OPTION CONTRACTS - 0.0% (a) Contracts Value S&P 500 Index Option,12/21/2013 at $1,280(Cost $10,671) 53 $ Total Investments at Value - 48.4% (Cost $17,168,993) $ HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS - 57.1% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds(Cost$21,880,925) $ Total Investments and Money Market Funds at Value - 105.5% (Cost $39,049,918) $ Written Call Option Contracts -(5.5%) ) Liabilities in Excess of Other Assets-(0.0%)(c) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of September 30, 2013. (c) Percentage rounds to greater than (0.1%). See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC DIVIDEND VALUE FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS September 30, 2013 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 12/21/2013 at $1,280 53 $ $ See accompanying notes to Schedules of Investments. HUSSMAN INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS September 30, 2013 (Unaudited) 1.Valuation of Securities and Other Financials Instruments The portfolio securities of Hussman Strategic Growth Fund, Hussman Strategic Total Return Fund, Hussman Strategic International Fund and Hussman Strategic Dividend Value Fund (the “Funds”) are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally, 4:00 Eastern time) on each business day the NYSE is open.Securities, other than options, listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.However, if the last sale price on the NYSE is different than the last sale price on any other exchange, the NYSE price will be used.If there are no sales on that day, the securities are valued at the last bid price on the NYSE or other primary exchange for that day.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter markets, other than NASDAQ quoted securities, are valued at the last sales price, or if there are no sales on that day, at the mean of the closing bid and ask prices.Securities traded on a foreign stock exchange may be valued based upon the closing price on the principal exchange where the security is traded; however, because the value of securities traded on foreign stock exchanges may be materially affected by events occurring before the Funds’ pricing time but after the close of the primary markets or exchanges on which such securities are traded, such securities will typically be priced at their fair value as determined by an independent pricing service approved by the Board of Trustees.As a result, the prices of securities used to calculate a Fund’s net asset value may differ from quoted or published prices for the same securities.Values of foreign securities are translated from the local currency into U.S. dollars using currency exchange rates supplied by an independent pricing quotation service. Pursuant to procedures approved by the Board of Trustees, options traded on a national securities exchange are valued at prices between the closing bid and ask prices determined by Hussman Strategic Advisors, Inc. (the “Adviser”) to most closely reflect market value as of the time of computation of the net asset value. As of September 30, 2013, all options held by Hussman Strategic Growth Fund, Hussman Strategic International Fund and Hussman Strategic Dividend Value Fund have been valued in this manner. Options not traded on a national securities exchange or board of trade, but for which over-the-counter market quotations are readily available, are valued at the mean of their closing bid and ask prices.Futures contracts and options thereon, which are traded on commodities exchanges, are valued at their last sale price as of the close of regular trading on the NYSE or, if not available, at the mean of the bid and ask prices. Fixed income securities not traded or dealt in upon any securities exchange but for which over-the-counter market quotations are readily available generally are valued at the mean of their closing bid and ask prices.Fixed income securities may also be valued on the basis of prices provided by an independent pricing service. Debt securities with remaining maturities of 60 days or less are valued at amortized cost, absent unusual circumstances. In the event that market quotations are not readily available or are determined by the Adviser to not be reflective of fair market value due to market events or developments, securities and other financial instruments are valued at fair value as determined by the Adviser in accordance with procedures adopted by the Board of Trustees.Such methods of fair valuation may include, but are not limited to: multiple of earnings, multiple of book value, discount from market of a similar freely traded security, purchase price of security, subsequent private transactions in the security or related securities, or a combination of these and other factors. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – model-derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. HUSSMAN INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (continued) Option contracts purchased and written by Hussman Strategic Growth Fund, Hussman Strategic International Fund and Hussman Strategic Dividend Value Fund are classified as Level 2 since they are valued using “other significant observable inputs” at prices between the closing bid and ask prices determined by the Adviser to most closely reflect market value.U.S. Treasury obligations held by Hussman Strategic Total Return Fund are classified as Level 2 since values are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors.Non-U.S. equity securities actively traded in foreign markets held by Hussman Strategic International Fund may be classified as Level 2 despite the availability of closing prices because such securities are typically valued at their fair value as determined by an independent pricing service.The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure the value of a particular security may fall into more than one level of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement of that security is determined to fall in its entirety is the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments and other financial instruments as of September 30, 2013 by security type: Hussman Strategic Growth Fund Level 1 Level 2 Level 3 Total Investments in Securities and Money Market Funds: Common Stocks $ $
